DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 06/03/2022, with claims 1-10 pending.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In light of Applicant’s remarks the drawing objection has been withdrawn.

Claim Rejections - 35 USC § 112
In light of Applicant’s amendment to claim 5 the 35 USC § 112 rejection has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nishimura et al, US 2017/0369054, hereinafter “Nishimura”.

As per claim 1. A collision avoidance assist apparatus installed on an own vehicle, comprising: 
a sensor which acquires information on a situation ahead of the own vehicle (Nishimura: see at least para. 36-37); and
an electronic control unit configured to detect an obstacle extending laterally and
obliquely to a longitudinally extending center line of the own vehicle, based on the information acquired by the sensor (Nishimura: para. 4-5 along with 56), 
wherein the electronic control unit is configured to: 
start to execute an autonomous steering control to autonomously steer and turn the own vehicle to orient the own vehicle in a laterally extending direction of the obstacle to avoid the own vehicle from colliding with the obstacle when the electronic control unit detects the obstacle and determines that the own vehicle potentially collides with the obstacle (Nishimura: see at least para. 82-83 along with 124);
acquire the laterally extending direction of the obstacle relative to the own vehicle as an obstacle extending direction when the electronic control unit starts to execute the autonomous steering control (Nishimura: see at least para. 15 along 56); 
set a first condition as a control termination condition used to determine whether to terminate executing the autonomous steering control, based on the obstacle extending direction when the electronic control unit starts to execute the autonomous steering control (Nishimura: see at least para. 19); 
terminate executing the autonomous steering control when the electronic control unit tracks the obstacle, based on the information acquired by the sensor and determines that a second condition different from the first condition becomes satisfied while the electronic control unit executes the autonomous steering control (Nishimura: see at least para. 124); and 
terminate executing the autonomous steering control when the electronic control unit does not track the obstacle, based on the information acquired by the sensor and determines that the first condition becomes satisfied while the electronic control unit executes the autonomous steering control (Nishimura: para. 108 along with 124).

As per claim 2. The collision avoidance assist apparatus as set forth in claim 1, wherein: 
the electronic control unit is configured to acquire a control termination angle by which the electronic control unit needs to turn the own vehicle in order to orient the own vehicle in the laterally extending direction of the obstacle when the electronic control unit starts to execute the autonomous steering control (Nishimura: para. 83, FIG. 5 and the references and rationale of claim 1 are incorporated.); 
the first condition is a condition that the obstacle is not in a predetermined area in front of the own vehicle (Nishimura: see at least para. 19 and FIG. 6, item 620); and 
the second condition is a condition that the own vehicle has turned by the control termination angle (Nishimura: see at least para. 82 along with 105).

As per claim 3. The collision avoidance assist apparatus as set forth in claim 2, wherein:
 the predetermined area is a rectangular area having a lateral length equal to or longer than a width of the own vehicle and a longitudinal length equal to or longer than a distance between the own vehicle and a most distant point of the obstacle (best illustrated in figures 3-5).

As per claim 4. The collision avoidance assist apparatus as set forth in claim 2, wherein: 
the control termination angle is an angle acquired by adding a predetermined margin angle to an angle defined by the laterally extending direction of the obstacle and the longitudinally extending center line of the own vehicle (Nishimura: see at least para. 107).

As per claim 6. The collision avoidance assist apparatus as set forth in claim 1, wherein: 
the electronic control unit is configured to: 
acquire a position of a most distant point on the obstacle from the own vehicle with a predetermined cycle, based on the information acquired by the sensor (Nishimura: best illustrated in figure 3-5); 
estimate a current position of the most distant point acquired last time (Nishimura: best illustrated in figure 3-5); 
determine that the electronic control unit tracks the obstacle when the most distant point acquired this time is within a predetermine range from the estimated current position (Nishimura: best illustrated in figure 3-5); and 
determine that the electronic control unit does not track the obstacle when the most distant point acquired this time is not within the predetermine range from the estimated current position (Nishimura: see at least para. 107).

As per claim 7. The collision avoidance assist apparatus as set forth in claim 1, wherein: 
the electronic control unit is configured to: 
set a target avoidance route along which the electronic control unit moves the own vehicle to avoid the own vehicle from colliding with the obstacle when the electronic control unit starts to execute the autonomous steering control (Nishimura: see at least para. 108); and 
turn and move the own vehicle such that the own vehicle moves along the target avoidance route while the electronic control unit executes the autonomous steering control (Nishimura: para. 124).

As per claim 8. The collision avoidance assist apparatus as set forth in claim 1, wherein: 
the electronic control unit is configured to : acquire a predicted collision amount of time predicted for the own vehicle to take to reach the obstacle if the own vehicle moves with maintaining a current moving state of the own vehicle, based on the information acquired by the sensor when the electronic control unit detects the obstacle (Nishimura: see at least para. 75—“The collision avoidance ECU 20 determines the adjusted time threshold Tthr on the basis of the vehicle speed Vs and the collision point lapping ratio Rw. Specifically, the adjusted time threshold Tthr increases as the vehicle speed Vs increases, and increases as the collision point lapping ratio Rw increases. However, the maximum value of the adjusted time threshold Tthr is smaller than the time threshold Tth.”); and 
determine that the own vehicle potentially collides with the obstacle when the predicted collision amount of time becomes equal to or shorter than a predetermined threshold (Nishimura: see at least para. 83-84 along with para. 123—“ECU 20 determines the adjusted time threshold Tthr on the basis of the collision point lapping ratio Rw, the adjusted time threshold Tthr can be determined in consideration of the vehicle width Lw through simple computation.”).

As per claim 9. The collision avoidance assist apparatus as set forth in claim 1, wherein: 
the electronic control unit is configured to execute an autonomous brake control to autonomously brake the own vehicle when the electronic control unit executes the autonomous steering control (Nishimura: see at least para. 52—“The brake ECU 60 controls the brake actuators 62 such that the actual deceleration Dc approaches the target deceleration Dc* received from the collision avoidance ECU 20.” taken together with para. 62—“…braking force is automatically applied to the vehicle 10…” which reads on this limitation).
As per claim 10. The collision avoidance assist apparatus as set forth in claim 1, wherein: 
the sensor includes at least one of a camera sensor (Nishimura: para. 130—“the vehicle 10 may have an optical camera (e.g., an infrared camera) for detecting an obstacle.”) and a radar sensor (Nishimura: para. 36-37, 39—“…a radar unit 30…”).

Response to Arguments
Applicant's arguments 06/03/2022 filed  have been fully considered but they are not persuasive. 
On page 9 to 10 of the remarks, Applicant argues that “When the obstacle is not tracked, the system uses the first condition for determining whether to terminal control Nishimura fails to teach or suggest changing how to determine whether to terminate autonomous steering in this manner. The Examiner disagrees. 
In at least paragraphs 163-164 Nishimura discloses that “the automatic steering control by the steering ECU 50 terminate at the same time when the collision determination unit 35 determines that ‘a predetermined control termination condition is satisfied’ . In this case, the control unit 38 transmits stop… [to] the steering ECU 50”. Nishimura continues to discloses that “the control termination condition is satisfied when the vehicle speed of the vehicle 10 becomes zero”. Then in Nishimura teaches a different condition in paragraph 167 as such “…the control termination condition is satisfied when the lane recognition unit 31 determines that “the traveling direction of the vehicle 10 is parallel to the white lines” or when the lane recognition unit 31 determines that “the distance in the width direction of the travel lane from the vehicle 10 to one of the left and right white lines of the travel lane on which the vehicle 10 is traveling is longer than the distance in the width direction from the vehicle 10 to the other white line, and the vehicle 10 is traveling not in parallel to the other white line while approaching the one white line”. Here is a second condition that the automatic steering is terminated. In addition in at least paragraph 205 “ECU 30 proceeds to Step 1002, and the obstacle determination unit 34 determines whether or not there is an obstacle in front of the vehicle 10. Specially, the obstacle determination unit 34 determines whether or not a target positioned in front of the vehicle 10 is an obstacle using the first vehicle predicted track Vpo1”. Furthermore, when there is not imminent collision with an obstacle based on sensor information there is no need to track the obstacle; therefore, the electronic control unit can execute the autonomous steering control. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitation of the electronic control unit is configured to determine that the obstacle is not tracked when a lateral length of the obstacle is shorter than a predetermined value is not fairly taught in the art of record. For example, Chiba et al. US 2004/0239490 teaches detecting (e.g. tracking) an obstacle and determining when it is impossible to detect an obstacle; however, Chiba is silent on not tracking an obstacle when a lateral length of the obstacle is shorter than a predetermined value. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                             
/SZE-HON KONG/Primary Examiner, Art Unit 3661